Citation Nr: 0121550	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


ORDER TO VACATE

The veteran served on active duty from June 1968 to December 
1969.  

In a January 2001 decision, the Board of Veterans' Appeals 
(Board) dismissed the veteran's claims of entitlement to an 
increased rating for PTSD and for TDIU, on the basis that the 
substantive appeal was inadequate as to these issues.  

The Board notified the veteran of the inadequacy of the 
substantive appeal by an October 1999 letter.  In response, 
the veteran requested a Travel Board hearing, and the case 
was remanded to the RO for that purpose in January 2000.  The 
veteran did not appeal for the hearing, which was scheduled 
in November 2000.

In February 2001, the veteran's representative requested that 
the hearing be rescheduled, on the basis that the notice of 
the November 2000 hearing had been mailed to the wrong 
address.  The veteran appeared at the rescheduled hearing in 
May 2001.

Consequently, the January 18, 2001 Board decision dismissing 
the appeals as to the veteran's claims of entitlement to an 
increased rating for PTSD and for TDIU is hereby vacated.  
38 C.F.R. § 20.904(a).  A de novo review of the claim will be 
conducted as if this January 18, 2000 decision had not been 
made.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
order to vacate is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).




